Name: Commission Decision No 511/86/ECSC of 24 February 1986 concerning the basic duties to be adopted in the ten-member Community for the purpose of calculating the successive reductions provided for in the Act of Accession of Spain and Portugal
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1986-02-28

 Avis juridique important|31986S0511Commission Decision No 511/86/ECSC of 24 February 1986 concerning the basic duties to be adopted in the ten-member Community for the purpose of calculating the successive reductions provided for in the Act of Accession of Spain and Portugal Official Journal L 051 , 28/02/1986 P. 0041 - 0041*****COMMISSION DECISION No 511/86/ECSC of 24 February 1986 concerning the basic duties to be adopted in the ten-member Community for the purpose of calculating the successive reductions provided for in the Act of Accession of Spain and Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 32 thereof, Whereas the Council, acting on a proposal from the Commission, decided to bring forward by one year, that is to the beginning of 1986, the implementation of the tariff reductions provided for in respect of 1987 in the GATT multilateral trade negotiations; whereas, consequently, Council Regulation (EEC) No 950/68 of 28 June 1968 on the Common Customs Tariff (1) was amended by Regulation (EEC) No 3331/85 (2); Whereas, in order to maintain Community preference for ECSC products imported from Spain, the customs duties applicable to such products in the ten-member Community should be calculated on the basis of the new duties applicable from 1 January 1986, HAS ADOPTED THIS DECISION: Article 1 The basic duties which shall be successively reduced by the ten-member Community as provided for in Article 31 of the Act of Accession of Spain and Portugal shall be the duties actually applied on 1 January 1986 to products covered by the ECSC Treaty and originating in Spain. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 February 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 172, 22. 7. 1968, p. 1. (2) OJ No L 331, 9. 12. 1985, p. 1.